DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 12 are objected to because of the following informalities:  these claims lack periods.  Please proof read your claims.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7, 9, 11, 19, and 20 of U.S. Patent No. 10511520.




Claim 2 of the instant Application conflict with claim 1 of U.S. Patent No. 10511520.  

Claim 3 of the instant Application conflict with claim 1 of U.S. Patent No. 10511520.  

Claim 4 of the instant Application conflict with claim 1 of U.S. Patent No. 10511520.  

Claim 5 of the instant Application conflict with claim 3 of U.S. Patent No. 10511520.  

Claim 6 of the instant Application conflict with claim 4 of U.S. Patent No. 10511520.  

Claim 7 of the instant Application conflict with claim 5 of U.S. Patent No. 10511520.  

Claim 8 of the instant Application conflict with claim 6 of U.S. Patent No. 10511520.  

Claim 9 of the instant Application conflict with claim 7 of U.S. Patent No. 10511520.  

Claim 10 of the instant Application conflict with claim 9 of U.S. Patent No. 10511520.  Claim 10 of the instant Application anticipates claim 9 of U.S. Patent No. 10511520.  

Claim 11 of the instant Application conflict with claim 9 of U.S. Patent No. 10511520.  

Claim 12 of the instant Application conflict with claim 9 of U.S. Patent No. 10511520.  

Claim 13 of the instant Application conflict with claim 9 of U.S. Patent No. 10511520.  

Claim 14 of the instant Application conflict with claim 11 of U.S. Patent No. 10511520.  

Claim 15 of the instant Application conflict with claim 3 of U.S. Patent No. 10511520.  This is an obvious variant.

Claim 16 of the instant Application conflict with claim 5 of U.S. Patent No. 10511520.  This is an obvious variant.

Claim 17 of the instant Application conflict with claim 18 of U.S. Patent No. 10511520.  

Claim 18 of the instant Application conflict with claim 19 of U.S. Patent No. 10511520.  

Claim 19 of the instant Application conflict with claim 20 of U.S. Patent No. 10511520.  Claim 19 of the instant Application anticipates claim 20 of U.S. Patent No. 10511520.  

Claim 20 of the instant Application conflict with claim 6 of U.S. Patent No. 10511520.  This is an obvious variant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claims 1-7, 10-16, and 19, the claims recite a method and system for matching currency trades.  The concept of facilitating exchange using a computer system and/or fundamental economic principles or practices and/or agreements in the form of contracts or sales activities.  For example, these steps describe the concept of facilitating exchange by using computer system, which corresponds to concepts identified as abstract ideas by the courts, such as intermediate settlement in Alice, risk hedging in Bilski or tax-free investing in Fort Properties. All of these concepts relate to economic practices in which monetary transactions between people are managed. The concept described in the independent claims is not meaningfully different than those economic concepts found by the courts to be abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites in part a computer with ring buffers and/or a processor.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementations.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “hop” in claims 1-20 is used by the claim to mean “currency conversion,” while the accepted meaning is “distance across a network through devices.” The term is indefinite because the specification does not clearly redefine the term.  Further, the specification in the abstract seems to acknowledge that hop should be interpreted according to the accepted meaning.  Therefore the claims are unclear.

Regarding claim 6, claim 6 recites ‘…wherein the first thread further writes generated one-hop path structures to a persistent data structure for one-hop path structures in a memory of a computing device and the second thread writes combined two-hop path structures to a persistent data structure for two-hop path structures in the memory of the computing device…’  It is unclear what constitutes a persistent data structure.  How long does a data structure have to exist for it to be considered persistent?  Therefore the claim is unclear.

Regarding claim 7, claim 7 recites ‘…wherein a threshold used by a thread is based on a set point and number of hops in the paths of the path structures generated by the thread, and wherein the set point is based on an amount of time between the receiving of the order data by the first thread and determining the relative importance value for the one-hop path structure by the first thread…’  This limitation is unclear.  That is, it is not clear what a threshold is referring to and a thread is referring to.  The threshold has not been used in the claim and so it appears that there is some missing step.  Further, it is not clear which of the threads in claim 1 ‘a thread’ is referring to; or if Applicant is not introducing a new third thread.  Finally, claim 7 refers to ‘…determining the relative importance value…’  Claim 1 has no relative importance value.  Are you referring to claim 2?  

Regarding claim 14. claim 14 recites ‘…wherein the first thread further writes generated one-hop path structures to a persistent data structure for one-hop path structures in a memory of a computing device and the second thread writes combined two-hop path structures to a persistent data structure for two-hop path structures in the memory of the computing device…’  It is unclear what constitutes a persistent data structure.  How long does a data structure have to exist for it to be considered persistent?  Therefore the claim is unclear.

Regarding claim 16, claim 16 recites ‘…wherein a threshold used by a thread is based on a set point and number of hops in the paths of the path structures generated by the thread, and wherein the set point is based on an amount of time between the receiving of the order data by the first thread and determining the relative importance value for the one-hop path structure by the first thread…’  This limitation is unclear.  That is, it is not clear what a threshold is referring to and a thread is referring to.  The threshold has not been used in the claim and so it appears that there is some missing step.  Further, it is not clear which of the threads in claim 10 ‘a thread’ is referring to; or if Applicant is not introducing a new third thread.  Finally, claim 16 refers to ‘…determining the relative importance value…’  Claim 10 has no relative importance value.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schonberg (2017/0124649), and further in view of Narayanan (2016/0364158).

Regarding claim 1, Schonberg discloses a computer-implemented method comprising:
receiving order data comprising a currency pair, a price level, and a volume, (See Schonberg fig. 1, para. 39; Server receives order comprising symbol pair (EUR/USD) (e.g. currency pair), OrderQty (e.g. volume), MidMatchTriggerRate (e.g. a price level); see also para 46; trigger rate)
generating a one-hop path structure based on the order data, the one-hop path structure comprising one or more one-hop paths for the currency pair, and writing the generated one-hop path structure to memory; and (See Schonberg para. 41; server stores orders in a database (e.g. a one-hop structure is entry in database) based on the order data by writing to memory)
reading, from the memory, one of the at least one one-hop path structures, (See Schonberg para. 43; sorting incoming orders into buckets (e.g. it is read before it can be sorted))
generating one or more two-hop path structures by joining the one-hop path structure with one or more other one-hop path structures,
writing one or more combined two-hop path structure based on the generated two-hop path structure to memory. (See Schonberg para. 51; intermediate trade is created (e.g. generated) once two orders are matched the generated two-hop structure is stored before final trade is performed)

	Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

Regarding claim 2, Schonberg in view of Narayanan discloses the computer-implemented method of claim 1, determining that a relative importance value of the generated one-hop path structure is greater than a first threshold before writing the generated one-hop path structure to memory.  (See Schonberg para. 42; CLOB prioritization orders based upon size before putting into buckets; threshold is value to meet larger bucket)
Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

Regarding claim 3, Schonberg in view of Narayanan discloses the computer-implemented method of claim 1, repeats operations comprising checking the memory until at least one generated one-hop path structure is available after being written to the memory. (See Schonberg para. 51; intermediate trade is created (e.g. generated) once two orders are matched the generated two-hop structure is stored before final trade is performed; para. 44; orders remain active until customer cancels or order requirements met (implying that the order is continuously checked to see if a match can be made))
Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

	Regarding claim 4, Schonberg in view of Narayanan discloses the computer-implemented method of claim 1, determining that one or more of the generated one or more two-hop path structures have relative importance value greater than a second threshold before writing one or more combined two-hop path structure based on the generated two-hop path structure to a memory.  (See Schonberg para. 51; performing pre-trade credit check after a match is found; if the pre-trade credit check passes (e.g. greater than threshold; threshold is not pass); importance value is passes or does not pass)
Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

Regarding claim 5, Schonberg in view of Narayanan discloses the computer-implemented method of claim 1, a computing device comprising a memory, and wherein the memory wherein the steps are performed concurrently.  (See Schonberg fig. 1; server has memory and a processor; para. 54 concurrently)
Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51; asynchronously)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

Regarding claim 7, Schonberg in view of Narayanan discloses the computer-implemented method of claim 1, wherein a threshold used by a thread is based on a set point and number of hops in the paths of the path structures generated by the thread, and wherein the set point is based on an amount of time between the receiving of the order data and determining the relative importance value for the one-hop path structure.  (See Schonberg; para. 64; time used for ordering;  para. 42; CLOB prioritization orders based upon size before putting into buckets; threshold is value to meet larger bucket; see also 112 rejection above)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schonberg (2017/0124649), and further in view of Narayanan (2016/0364158) and further in view of Kansal (2015/0134723).

Regarding claim 6, Schonberg in view of Narayanan discloses the computer-implemented method of claim 1.  Schonberg in view of Narayanan does not explicitly disclose performing backup.  However, Kansal does disclose performing backup.  (See Kansal para. 93; backup (e.g. persistent data structure))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg in view of Narayanan to include the teaching of performing backup of Kansal with the motivation being to ensure reliability and further to ensure uptime for critical infrastructure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schonberg (2017/0124649), and further in view of Narayanan (2016/0364158).

	Regarding claim 10, Schonberg discloses a computer-implemented system comprising: 
one or more storage devices;
a communications device that receives order data comprising a currency pair, a price level, and a volume from exchange computing devices; and 
one or more processors that execute a method; 
receives order data comprising a currency pair, a price level, and a volume, (See Schonberg fig. 1, para. 39; Server receives order comprising symbol pair (EUR/USD) (e.g. currency pair), OrderQty (e.g. volume), MidMatchTriggerRate (e.g. a price level); see also para 46; trigger rate; server (communications device)has a processor executing an algorithm stored in memory; server has storage device; fig. 1, para. 34; customer 102a-n (e.g. exchange computing devices))
generates a one-hop path structure based on the order data, the one-hop path structure comprising one or more one-hop paths for the currency pair, and writes the generated one-hop path structure to memory, and (See Schonberg para. 41; server stores orders in a database (e.g. a one-hop structure is entry in database) based on the order data by writing to memory)
reads, from the memory, one of the at least one one-hop path structures, (See Schonberg para. 43; sorting incoming orders into buckets (e.g. it is read before it can be sorted))
generates one or more two-hop path structures by joining the one-hop path structure with one or more other one-hop path structures, and 
writes one or more combined two-hop path structure based on the generated two-hop path structure to memory. (See Schonberg para. 51; intermediate trade is created (e.g. generated) once two orders are matched the generated two-hop structure is stored before final trade is performed)
	Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

Regarding claim 11, Schonberg in view of Narayanan discloses the computer-implemented system of claim 10, wherein the first thread further determines that a relative importance value of the generated one-hop path structure is greater than a first threshold before writing the generated one-hop path structure to memory. (See Schonberg para. 42; CLOB prioritization orders based upon size before putting into buckets; threshold is value to meet larger bucket)
Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

	Regarding claim 12, Schonberg in view of Narayanan discloses the computer-implemented system of claim 10, checks the memory until at least one generated one-hop path structure is available in memory after being written to memory (See Schonberg para. 51; intermediate trade is created (e.g. generated) once two orders are matched the generated two-hop structure is stored before final trade is performed; para. 44; orders remain active until customer cancels or order requirements met (implying that the order is continuously checked to see if a match can be made))
Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

	Regarding claim 13, Schonberg in view of Narayanan discloses the computer-implemented system of claim 10, wherein the second thread further determines that one or more of the generated one or more two-hop path structures have relative importance value greater than a second threshold before writing one or more combined two-hop path structure based on the generated two-hop path structure to memory.  (See Schonberg para. 51; performing pre-trade credit check after a match is found; if the pre-trade credit check passes (e.g. greater than threshold; threshold is not pass); importance value is passes or does not pass)
Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

Regarding claim 15, Schonberg in view of Narayanan discloses the computer-implemented system of claim 10, and  wherein the steps are performed concurrently.  (See Schonberg fig. 1; server has memory and a processor; para. 54 concurrently)
Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51; asynchronously)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

Regarding claim 16, Schonberg in view of Narayanan discloses the computer-implemented system of claim 10, wherein a threshold used by a thread is based on a set point and number of hops in the paths of the path structures generated by the thread, and wherein the set point is based on an amount of time between when the first thread receives the order data and the first thread determines the relative importance value for the one-hop path structure. (See Schonberg; para. 64; time used for ordering;  para. 42; CLOB prioritization orders based upon size before putting into buckets; threshold is value to meet larger bucket; see also 112 rejection above)


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schonberg (2017/0124649), and further in view of Narayanan (2016/0364158) and further in view of Kansal (2015/0134723).

	Regarding claim 14, Schonberg in view of Narayanan discloses the computer-implemented system of claim 10.  Schonberg in view of Narayanan does not explicitly disclose performing backup.  However, Kansal does disclose performing backup.  (See Kansal para. 93; backup (e.g. persistent data structure))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg in view of Narayanan to include the teaching of performing backup of Kansal with the motivation being to ensure reliability and further to ensure uptime for critical infrastructure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schonberg (2017/0124649), and further in view of Narayanan (2016/0364158).

	Regarding claim 19, Schonberg discloses a system comprising: 
one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
receiving order data comprising a currency pair, a price level, and a volume, (See Schonberg fig. 1, para. 39; Server receives order comprising symbol pair (EUR/USD) (e.g. currency pair), OrderQty (e.g. volume), MidMatchTriggerRate (e.g. a price level); see also para 46; trigger rate)
generating a one-hop path structure based on the order data, the one-hop path structure comprising one or more one-hop paths for the currency pair, and writing the generated one-hop path structure to memory; and (See Schonberg para. 41; server stores orders in a database (e.g. a one-hop structure is entry in database) based on the order data by writing to memory)
reading, from the memory, one of the at least one one-hop path structures, (See Schonberg para. 43; sorting incoming orders into buckets (e.g. it is read before it can be sorted))
generating one or more two-hop path structures by joining the one-hop path structure with one or more other one-hop path structures,
writing one or more combined two-hop path structure based on the generated two-hop path structure to memory.  (See Schonberg para. 51; intermediate trade is created (e.g. generated) once two orders are matched the generated two-hop structure is stored before final trade is performed)

	Schonberg does not explicitly disclose using multiple threads and ring buffers.  However, Narayanan does disclose using multiple threads and ring buffers.  (See Narayanan para. 51)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Schonberg to include the teaching of using multiple threads and ring buffers of Narayanan with the motivation being to allow for lower latency and quicker transactions (as opposed to having to only perform one action at a time) and further to limit the need to have elements shuffled in memory which saves time and processing power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461